19-11845-shl              Doc 78       Filed 12/03/19        Entered 12/03/19 17:37:37                Main Document
                                                            Pg 1 of 10
        NEW YORK                                                                                                    SHANGHAI
         LONDON                                                                                                      ATLANTA
       SINGAPORE                                                                                                    BALTIMORE
      PHILADELPHIA                                     FIRM and AFFILIATE OFFICES                                  WILMINGTON
        CHICAGO                                                                                                        MIAMI
     WASHINGTON, DC                                                                                                BOCA RATON
     SAN FRANCISCO                                                                                                 PITTSBURGH
                                                   FREDERICK D. (RICK) HYMAN
     SILICON VALLEY                                                                                                  NEWARK
                                                    DIRECT DIAL: +1 212 692 1063
        SAN DIEGO                                                                                                   LAS VEGAS
                                                  PERSONAL FAX: +1 212 208 4521
       LOS ANGELES                                E-MAIL: RHyman@duanemorris.com                                   CHERRY HILL
         TAIWAN                                                                                                    LAKE TAHOE
         BOSTON                                         www.duanemorris.com                                         MYANMAR
        HOUSTON                                                                                                        OMAN
         AUSTIN                                                                                              A GCC REPRESENTATIVE OFFICE
                                                                                                                  OF DUANE MORRIS
          HANOI
     HO CHI MINH CITY
                                                                                                              ALLIANCES IN MEXICO
                                                                                                                  AND SRI LANKA




December 3, 2019


Via CM/ECF and Hand Delivery                                 Via CM/ECF and E-mail

The Honorable Sean H. Lane                                   Jeffrey A. Rosenthal, Esquire
United States Bankruptcy Court for the                       Lisa M. Schweitzer, Esquire
Southern District of New York                                Cleary Gottlieb Steen & Hamilton LLP
One Bowling Green                                            One Liberty Plaza
Courtroom: 701                                               New York, NY 10006
New York, NY 10004-1408


             Re:        BSG Resources Limited (in administration); Case No.: 19-11845 (SHL)

Dear Judge Lane and Counsel:

        We write on behalf of William Callewaert and Malcolm Cohen, in their capacity as Joint
Administrators and Foreign Representatives (together, the “Joint Administrators”) for the debtor
BSG Resources Limited (in administration) (“BSGR”). This letter confirms that the Joint
Administrators have substantially completed their production of documents responsive to
document requests (the “Vale Document Requests”) served by Vale S.A. (“Vale”). As anticipated,
the Joint Administrators are in the process of completing a few discrete discovery tasks relating to
the production. This letter also provides an update as to these on-going efforts.

I.           Completed Production

       To date, the Joint Administrators have produced at least 15,276 documents (112,892 pages)
in response to the Vale Document Requests. The number of documents provided in response to
each individual Document Request is shown on Schedule A annexed hereto. The produced
materials respond sufficiently to each of the Vale Documents Requests and satisfy the Joint
Administrators’ obligations under the applicable discovery rules.

       In particular, since October 3, 2019, the Joint Administrators have completed the following
production to Vale:

D UANE M ORRIS LLP
1540 BROADWAY           NEW YORK, NY 10036-4086                                     PHONE: +1 212 692 1000    FAX: +1 212 692 1020
19-11845-shl       Doc 78       Filed 12/03/19      Entered 12/03/19 17:37:37              Main Document
                                                   Pg 2 of 10


December 3, 2019
Page 2


        October 10, 2019 – JA0001473 to JA0006734 (836 documents; 5,262 pages) including,
        but not limited to, documents responsive to Document Request Nos. 1, 2, 3, 5, 10, 11, 14,
        57, 58, 59, 60;

        October 12, 2019 – JA0006735 to JA0008578 (189 documents; 1,844 pages) including,
        but not limited to, documents responsive to Document Request Nos. 1, 10 and 11;

        October 16, 2019 – JA0008579 to JA0009054 (392 documents; 5,476 pages) including,
        but not limited to, documents responsive to Document Request No. 64;

        October 18, 2019 – JA0009055 to JA0009572 (150 documents; 518 pages) including, but
        not limited to, documents responsive to Document Request Nos. 2, 3 and 5;

        October 23, 2019 – JA0009573 to JA0011860 (554 documents; 2,288 pages) including,
        but not limited to, documents responsive to Document Request Nos. 2, 3, 9, 57, 59 and 60;

        October 26, 2019 – JA0011861 to JA0018771 (1,294 documents; 6,618 pages) including,
        but not limited to, documents responsive to multiple Documents Requests;

        November 1, 2019 – JA0018772 to JA0021685 (393 documents; 2,179 pages) including,
        but not limited to, documents responsive to multiple Documents Requests;

        November 8, 2019 – JA0021686 to JA0024020 (542 documents; 2,181 pages) including,
        but not limited to, documents responsive to Documents Request Nos. 6, 7, 8, 32, 33, 34
        and 51;

        November 15, 2019 – JA0024021 to JA0032962 (863 documents; 8,685 pages) including,
        but not limited to, documents responsive to Documents Request Nos. 1, 7, 8, 26, 33, 42,
        43, 44, 45, 46, 47, 48, 49 and 50;

        November 22, 2019 – BS0000001 to BS0000047 (14 documents; 47 pages) obtained from
        Beny Steinmetz and potentially responsive to Document Requests Nos. 1, 4, 34, 35, and
        57;1

        November 25, 2019 – JA0032963 to JA0050286 (1,395 documents; 17,324 pages)
        including, but not limited to, documents responsive to Documents Request Nos. 1, 6-8, 12,
        19, 20, 21, 24, 26, 28, 30-34, 36-52, 57, 59, 60, 66 and 67;


1
 As explained during the conference between the parties on November 19, 2019, the Joint Administrators do not
believe the documents obtained from Beny Steinmetz are relevant to the matters to be determined at the Recognition
Hearing, including the Company’s COMI, and are, at best, very indirectly responsive to the Vale Document Requests.
However, the Joint Administrators are producing these documents in good faith, without waiver of any objections,
and reserving all right in connection with the production (or non-production) of any other or future documents.
19-11845-shl           Doc 78       Filed 12/03/19       Entered 12/03/19 17:37:37                Main Document
                                                        Pg 3 of 10


December 3, 2019
Page 3


           November 28, 2019 – JA0050287 to JA0071595 (2,770 documents; 21,309 pages)
           including, but not limited to, documents responsive to Documents Request Nos. 1-4, 6-8,
           10, 16-22, 24, 26, 28, 31-33, 36-44, 51, 52, 57, 58, 59 and 60;

           November 29, 2019 – JA0071596 to JA0084656 (2,192 documents; 13,061 pages)
           including, but not limited to, documents responsive to Documents Request Nos. 2, 3, 5, 7,
           8, 12, 20, 21, 28, 30, 33, 36-53, 57-60, and 65-67; and

           December 2, 2019 – JA0084657 to JA0115177 (3,996 documents; 30,303 pages)
           including, but not limited to, documents responsive to Documents Request Nos. 1, 2, 3, 6,
           7-8, 9, 19, 20-21, 30, 31, 32, 33, 36-37, 42-44, 45-50, 51, 52, 53, 58, 59, and 66-67.

II.        Summary of Document Review

        On August 27, 2019, the Joint Administrators submitted a letter to the Court outlining their
process for gathering documents responsive to the Vale Document Requests. See Docket No. 45
(the “August 27 Letter”). The Joint Administrators and their counsel collected, reviewed, and
produced documents consistent with the process described in the August 27 Letter (“Phase I”). In
addition, the Joint Administrators identified additional data sources in the possession, custody and
control of the Joint Administrators and/or BSGR not listed in the August 27 Letter (the
“Supplemental Potential Data Sources”).2 The Joint Administrators gathered and processed
information from the Supplemental Potential Data Sources and produced responsive, non-
privileged material on a rolling basis (“Phase II”).

        The following information provides an overview of the Joint Administrators’ document
collection, review and production efforts for both Phase I and Phase II.3

               Population of all documents collected from data source locations: 3,796,598

               Number of documents identified as potentially responsive as a result of key word
                searches and reviewed for responsiveness: 92,254 (including families)4


2
 The Joint Administrators gathered and reviewed documents from two Supplemental Potential Data Sources: (i) the
books and records of Octea held on a secure web based platform called Sharepoint (the “Octea Sharepoint”), which is
administered by a third party IT provider, and (ii) the file server maintained by BDO Guernsey (the “BDO Guernsey
Server”). Both of these Supplemental Potential Data Sources were identified during the process of reviewing
documents collected from the originally-identified data sources.
3
  These figures do not account for duplicates or the adjustment for documents included in family groups which may
eliminate redundant or duplicate documents. They are also subject to real-time adjustment as the review and
production efforts are proceeding in earnest.
4
    This figure is the number of times that any document, plus family, is responsive to a search for any document request.
19-11845-shl       Doc 78      Filed 12/03/19      Entered 12/03/19 17:37:37              Main Document
                                                  Pg 4 of 10


December 3, 2019
Page 4


           Upon initial responsiveness review by request, number of responsive documents:
            41,209 (including families)5

           Upon review by counsel and the Joint Administrators, number of documents identified
            as responsive: 16,717 documents, or 17,543 documents including families

           Number of documents produced to date: Joint Administrators - 15,276; B. Steinmetz -
            14

           Number of documents identified but withheld based on privilege: 2,267

III.    Supplemental Production Efforts

       The Joint Administrators are in the process of completing three discrete, supplemental
production tasks relating to the Vale Document Requests.

        First, the Joint Administrators have identified approximately 480 foreign language
documents that may be responsive to the Vale Document Requests. The Joint Administrators are
in the process of translating these documents. Once translated, the Joint Administrators must
review and process these documents for responsiveness, GDPR and privilege before any
responsive, non-privileged documents can be produced. The Joint Administrators anticipate that
these documents will be translated on or before December 16, 2019 and, at that time, they will be
able to estimate a date by which review and production of these documents may be complete.

        Second, the Joint Administrators determined that approximately 500 documents require
further review. In most instances, these documents are privileged and the further review is required
to confirm the same so that such document is not improperly withheld. In some instances, the
document is likely not responsive to any Document Request but likewise requires further review
to confirm that such document need not be produced. That review is underway and the Joint
Administrators anticipate it will be complete on or before December 20, 2019. Once complete, the
Joint Administrators will produce responsive, non-privileged documents.

       Finally, the Joint Administrators are in the process of finalizing their review of certain
documents obtained from the Octea Sharepoint. While materials gathered from the Supplemental
Potential Data Sources (which include the Octea Sharepoint) are not subject to the December 2,
2019 target production deadline, the Joint Administrators have already produced the majority of




5
 This figure is the number of times that any document, plus family, has been reviewed and coded as responsive to
any document request.
19-11845-shl        Doc 78      Filed 12/03/19       Entered 12/03/19 17:37:37               Main Document
                                                    Pg 5 of 10


December 3, 2019
Page 5


the responsive, non-privileged documents obtained therefrom. The Joint Administrators anticipate
that the balance of these materials will be produced on or before December 20, 2019.6

IV.     Third-Party Documents

        As of October 17, 2019, the Joint Administrators have requested in writing (by courier and
e-mail) that the following individuals or entities provide to the Joint Administrators any documents
responsive to the Document Requests that such individual or entity maintains or possess: (i) Beny
Steinmetz (directly and through Marc Bonnant), (ii) Dag Cramer (individually and on behalf of
Onyx), (iii) David Clark, (iv) David Trafford, (v) Gustaf Bodin, (vi) Peter Driver, (vii) Asher
Avidan, (viii) Nysco Management, (ix) The Balda Foundation, (x) Marc Struik, (xi) Yossie Tchelet
and (xii) Sandra Merloni-Horemans.

       The Joint Administrators have received responses to these requests, summarized as
follows:

             ● Beny Steinmetz. On October 24, 2019, counsel to the Joint Administrators received
               a letter from Marc Bonnant advising that he only represents Mr. Steinmetz in
               respect of proceedings in Geneva and had no capacity to receive our
               letter. Thereafter, counsel to the Joint Administrators obtained an address that is
               purportedly Mr. Steinmetz’ personal address and sent a renewed request for
               documents. Mr. Steinmetz has since confirmed receipt of email and responded that
               he will work to supply the materials “in a short time I hope.” Counsel to the Joint
               Administrators were contacted by Eliyahu Sabag, a consultant for Mr. Steinmetz,
               who provided some documents. Mr. Sabag further advised that other documents
               maintained by Mr. Steinmetz are subject to attorney-client privilege. On November
               21, 2019, counsel to the Joint Administrators sent a further request to Mr. Steinmetz
               (directly and through Mr. Sabag) for any other responsive documents in his
               possession, particularly including any documents concerning Request Nos. 45-50
               (re: Niron and the ICSID settlement), and for a log of responsive documents being
               withheld on privilege grounds.

                 The Joint Administrators and their counsel have reviewed the documents provided
                 by Mr. Steinmetz and determined that they are largely not responsive to any
                 particular Document Request. Nevertheless, and in the spirit of transparency and a
                 good faith effort to comply with the Court’s instruction, the Joint Administrators
                 have produced copies of these documents. See n.1, infra.

                 On November 25, 2019, Mr. Sabag provided additional documents on behalf of Mr.
                 Steinmetz. Mr. Sabag also provided a table listing documents that are subject to

6
 As the review process is fluid, the Joint Administrators reserve the right to adjust these targets and seek further
extension of any anticipated or stated completion date.
19-11845-shl    Doc 78     Filed 12/03/19    Entered 12/03/19 17:37:37         Main Document
                                            Pg 6 of 10


December 3, 2019
Page 6


               privilege and, accordingly, have been withheld by Mr. Steinmetz. Finally, Mr.
               Sabag advised that the review of Mr. Steinmetz’s documents is complete. The Joint
               Administrators are in the process of reviewing these additional materials and expect
               to produce any responsive, non-privileged documents by December 9, 2019.

         ● David Trafford. On October 20, 2019, counsel to the Joint Administrators received
           an email from David Trafford advising that Mr. Trafford received and read the
           document request and that he does not have any Company documents in his
           possession. Mr. Trafford further advised that any Company-related correspondence
           he had was conducted through his BSGR email account.

         ● David Clark. On October 15, 2019, counsel to the Joint Administrators received an
           email from David Clark advising, among other things, that he resigned as director
           of the Company in April 2014. Mr. Clark further advised that he had searched his
           personal records and has no records of BSGR that need to be disclosed. Finally,
           Mr. Clark advised that the only documents he has related to his personal
           involvement in the arbitration matters and were with two law firms (and are
           therefore privileged).

         ● Gustaf Bodin. On October 21, 2019, the Joint Administrators received a letter from
           Gustaf Bodin advising that all BSGR documents that he maintained were returned
           by him via email and courier to Peter Driver and were then destroyed by him and
           not stored on his server. The Joint Administrators’ counsel replied by copy to Mr.
           Driver asking that his search for responsive documents include anything received
           from Mr. Bodin. On October 25, 2019, Mr. Driver advised Joint Administrators’
           counsel that all documents received from Mr. Bodin were scanned and saved on the
           BSGR servers.

         ● Yossie Tchelet. On October 21, 2019, the Joint Administrators received an email
           from Yossie Tchelet advising that he has copies of BSGR electronic files but, to
           the best of his knowledge, they are copies of original files located on BSGR
           servers. Mr. Tchelet questioned the extent of his obligation to produce these
           documents and further explained that he does not believe it is his role to sort
           them. The Joint Administrators’ counsel replied explaining that the Discovery
           Order does not govern Mr. Tchelet but rather the Joint Administrators, and again
           requested that Mr. Tchelet produce documents. On October 24, Mr. Tchelet
           responded that he is willing to provide hard drives and USB sticks which would
           contain his BSGR files. The Joint Administrators are trying to make arrangements
           to collect these materials from Mr. Tchelet in Israel but have not yet be able to do
           so. Counsel for the Joint Administrators have been advised that Mr. Tchelet’s
           residence is in the vicinity of recent rocket attacks, making access difficult.
19-11845-shl    Doc 78     Filed 12/03/19    Entered 12/03/19 17:37:37         Main Document
                                            Pg 7 of 10


December 3, 2019
Page 7


         ● Peter Driver. On October 25, 2019, Mr. Driver advised Joint Administrators’
           counsel that, to the best of his knowledge, all documents requested of him are stored
           on BSGR servers or have been emailed to them. Mr. Driver further stated that he
           has no separate electronic or hard copy documents.

         ● Dag Cramer. On October 30, 2019, Mr. Cramer advised Joint Administrators’
           counsel that he will provide requested documents. He has not provided any
           documents to date. On November 21, 2019, counsel to the Joint Administrators sent
           a follow-up correspondence to Mr. Cramer to inquire as to the status of his
           production and to confirm whether he will be providing documents on behalf of
           Onyx.

         ● Nysco Management. On October 30, 2019, Joint Administrators’ counsel received
           letter from Marc Bonnant, a director of Nysco, advising that he is checking issues
           of privilege and confidentiality and will respond “at the soonest possible.” Neither
           Nysco nor Mr. Bonnant have provided any documents to date. On November 21,
           2019, counsel to the Joint Administrators sent a follow-up request to Mr. Bonnant
           inquiring as to the status of any responsive documents.

         ● Asher Avidan. On October 28, 2019, Mr. Avidan confirmed by email to Joint
           Administrators’ counsel that he has no responsive documents. Mr. Avidan further
           advised that he left BSGR in June 2016 and his email account has been blocked
           since.

         ●     Mark Struik. On November 4, 2019, Mr. Struik advised that, among other things,
               he resigned from BSGR in early 2016 and that his BSGR email address was
               deactivated years ago. He further advised that he carefully read the 68 individual
               requests for information and documents and, so far, has not found any relevant
               data. He stated that he is continuing with his search. On November 21, 2019,
               counsel to the Joint Administrators sent a follow-up request to Mr. Struik inquiring
               as to whether, upon further review, he has been able to identify any responsive
               documents.

         ● Sandra Merloni-Horemans. On November 21, 2019, Ms. Merloni-Horemans
           advised counsel to the Joint Administrators by email that she received counsel’s
           correspondence enclosing the Vale Document Requests. She further advised that
           her counsel was preparing a response. To date, the Joint Administrators have not
           received that response.
19-11845-shl    Doc 78    Filed 12/03/19    Entered 12/03/19 17:37:37     Main Document
                                           Pg 8 of 10


December 3, 2019
Page 8


V.     Conclusion

       As evidenced above, the Joint Administrators’ production process has proceeded in good
faith and is materially complete. Of course, the Joint Administrators will supplement their
production consistent with their obligations under the applicable discovery rules.



                                                  Very truly yours,


                                                  /s/ Frederick D. Hyman
                                                  Frederick D. (Rick) Hyman
19-11845-shl   Doc 78     Filed 12/03/19    Entered 12/03/19 17:37:37       Main Document
                                           Pg 9 of 10


December 3, 2019
Page 9


                                        Schedule A
                                Documents Produced by Request

                   Request                 Number of Documents (excluding family)
          Request 01                                                           323
          Request 02                                                           143
          Request 03                                                         2,552
          Request 04                                                                2
          Request 05                                                            92
          Request 06                                                           104
          Request 07 08                                                        904
          Request 09                                                            41
          Request 10                                                            97
          Request 11                                                           180
          Request 12                                                                3
          Request 16                                                            26
          Request 17-18                                                         20
          Request 19                                                           113
          Request 20 21                                                        144
          Request 22                                                                9
          Request 23                                                            40
          Request 24                                                           125
          Request 26                                                            79
          Request 28                                                           186
          Request 29                                                            17
          Request 30                                                            58
          Request 31                                                           173
          Request 32                                                           119
          Request 33                                                           849
          Request 34                                                           149
          Request 35                                                            52
          Request 36 37                                                        595
          Request 38 39 40 41                                                  690
          Request 42 43 44                                                     904
          Request 45 46 47 48 49 50                                            361
          Request 51                                                           167
          Request 52                                                           371
          Request 53                                                           178
19-11845-shl   Doc 78     Filed 12/03/19     Entered 12/03/19 17:37:37   Main Document
                                           Pg 10 of 10


December 3, 2019
Page 10


          Request 54                                                         6
          Request 56                                                         4
          Request 57                                                       140
          Request 58                                                        95
          Request 59                                                       471
          Request 60                                                        29
          Request 61                                                         1
          Request 63                                                         3
          Request 64                                                       363
          Request 65                                                         2
          Request 66 67                                                     73
